           Case 1:02-cr-00348-LTS Document 178 Filed 03/10/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA

        -v-                                                           No. 02-CR-348-LTS

JORGE GANDIA ORTEGA,

                 Defendant.

-------------------------------------------------------x

                                                     ORDER

                 The Court has received Defendant Jorge Gandia Ortega’s pro se letter-brief dated

March 2, 2021, filed in response to the Government’s submission dated January 22, 2021

(Docket Entry No. 166), and in further support of his pending renewed motion for a reduction in

sentence pursuant to 18 U.S.C. § 3582(c)(1)(A). (See Docket Entry No. 164.) Mr. Ortega’s

deadline to submit any further reply in support of that motion is March 19, 2021. (Docket Entry

No. 173.)

                 The Court observes that, since the Government filed its submission on January 22,

2021—at which time the Government reported that it had “confirmed with [Defendant’s facility,

FCI Schuylkill] that there are currently zero inmates and five staff members who have tested

positive for COVID-19”—there appears to have been another uptick of COVID-19 cases at that

facility, with the Bureau of Prisons (“BOP”) currently reporting 80 inmates and nine staff

members who have tested positive for COVID-19. BOP, COVID-19 Coronavirus,

https://www.bop.gov/coronavirus/ (last visited March 10, 2021). The Court also observes that

the BOP has fully administered the COVID-19 vaccine to 93 staff members and 213 inmates at

FCI Schuylkill (id.), and that Mr. Ortega’s medical records from January 12, 2021, contain a note

that “vaccine updates placed in scheduler.” (Docket Entry No. 170 Ex. A.)


ORTEGA - ORD RE MAR 2 2021 LTR.DOCX                        VERSION MARCH 10, 2021                   1
         Case 1:02-cr-00348-LTS Document 178 Filed 03/10/21 Page 2 of 2




               In light of these developments, the Court directs the Government to file a

supplemental letter, by March 19, 2021, attaching any updated BOP medical records of Mr.

Ortega created since the Government’s last submission of those records on February 16, 2021,

and advising the Court on the current status of FCI Schuylkill’s COVID-19 cases and

vaccination efforts, including whether Mr. Ortega has received a COVID-19 vaccination. The

Government shall file under seal medical records that are included in the supplemental letter, and

sensitive medical information may be redacted from the supplemental letter that is filed on ECF.

The Government shall file the unredacted originals, including exhibits, under seal, with a copy of

this Order, in compliance with the Sealed Records Filing Instructions located on the Court’s

website, at https://www.nysd.uscourts.gov/programs/records/sealed. A complete, unredacted

courtesy copy of the Government’s supplemental letter must be provided to Defendant and

emailed to Chambers via SwainNYSDCorresp@nysd.uscourts.gov.

               Chambers will mail a copy of this Order to Mr. Ortega.


       SO ORDERED.

Dated: New York, New York
       March 10, 2021

                                                            /s/ Laura Taylor Swain
                                                            LAURA TAYLOR SWAIN
                                                            United States District Judge
Copy mailed to:
Jorge Gandia Ortega
Reg. No. 44943-054
FCI Schuylkill
Federal Correctional Institution
P.O. Box 759
Minersville, PA 17954




ORTEGA - ORD RE MAR 2 2021 LTR.DOCX              VERSION MARCH 10, 2021                            2
